60 N.Y.2d 633 (1983)
In the Matter of Oriental Boulevard Co., Appellant,
v.
New York City Conciliation and Appeals Board, Respondent.
Court of Appeals of the State of New York.
Decided September 7, 1983.
John Nachazel for appellant.
Ellis S. Franke and Ellen Cronly for respondent.
Concur: Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, MEYER and SIMONS.
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [g]), order affirmed, with costs, for the reasons stated in the memorandum at the Appellate Division (92 AD2d 470).